                                               Case 2:18-cv-02013-JAM-CKD Document 51 Filed 12/23/20 Page 1 of 3


                                           1   STEVEN A. LAMON, SBN 124853
                                               SHAWN M. JOOST, SBN 148391
                                           2   MURPHY AUSTIN ADAMS SCHOENFELD LLP
                                               555 Capitol Mall, Suite 850
                                           3   Sacramento, California 95814
                                               Telephone:   (916) 446-2300
                                           4   Facsimile:   (916) 503-4000
                                               Email:       slamon@murphyaustin.com
                                           5   Email:       sjoost@murphyaustin.com
                                           6   Attorneys for Defendants
                                               TERRY HATANAKA, LEIGH ANN HATANAKA,
                                           7   T.A. HATANAKA FARMS, HERITAGE
                                               CONSERVATION, LLC, AND WEST VALLEY
                                           8   FARMS, INC.
                                           9                                  UNITED STATES DISTRICT COURT

                                          10                                  EASTERN DISTRICT OF CALIFORNIA

                                          11
M URPHY A USTIN A DAMS S CHOENFEL D LLP




                                          12   JAMES LAKE,                                   Case No. 2:18-cv-02013-JAM-CKD

                                          13                     Plaintiff,                  STIPULATION REGARDING
                                                                                             AMENDMENT OF COMPLAINT AND
                                          14   v.                                            CONTINUANCE OF JOINT STATUS
                                                                                             REPORT AND ORDER
                                          15   TERRY HATANAKA, LEIGH ANN
                                               HATANAKA, T. A. HATANAKA
                                          16   FARMS, WEST VALLEY FARMS, INC.,
                                               HERITAGE CONSERVATION, LLC,
                                          17   JOHN DOES (1-5) and XYZ
                                               CORPORATIONS (1-5),
                                          18
                                                                 Defendants.
                                          19

                                          20          THIS STIPULATION IS ENTERED INTO BY AND BETWEEN JAMES LAKE

                                          21   (“PLAINTIFF”), ON THE ONE HAND, AND TERRY HATANAKA, LEIGH ANN

                                          22   HATANAKA, T.A. HATANAKA FARMS, HERITAGE CONSERVATION, LLC, AND WEST

                                          23   VALLEY FARMS, INC. (“DEFENDANTS”), ON THE OTHER HAND.

                                          24          WHEREAS, on September 4, 2018 Lake filed an Amended Complaint;

                                          25          WHEREAS, on October 25, 2018, this Court stayed the action prior to Defendants

                                          26   responding to the Amended Complaint;

                                          27          WHEREAS, on November 16, 2020, this Court issued an order that the parties file a Joint

                                          28   Status Report within sixty days;
                                                                                           -1-
                                                STIPULATION REGARDING AMENDMENT OF COMPLAINT AND CONTINUANCE OF JOINT STATUS
                                                                             REPORT AND ORDER
                                                                                                                               5715.002-3294714.1
                                               Case 2:18-cv-02013-JAM-CKD Document 51 Filed 12/23/20 Page 2 of 3


                                           1          WHEREAS, on November 19, 2020, this Court lifted the stay and order Defendants to file
                                           2   a responsive pleading to the Amended Complaint on or before December 30, 2020;
                                           3          WHEREAS, Defendants’ counsel sent a meet and confer letter to Lake’s counsel on
                                           4   December 16, 2020, outlining Defendant’s contentions as to deficiencies in the Amended
                                           5   Complaint, prior to filing a Motion to Dismiss, as required by this Court’s rules; and
                                           6          WHEREAS, Lake has advised Defendants that he will address the issues raised in the
                                           7   meet and confer letter by the filing of a Second Amended Complaint;
                                           8          NOW, THEREFORE, PLAINTIFF AND DEFENDANTS HEREBY AGREE AS
                                           9   FOLLOW:
                                          10          1.    Plaintiff will file a Second Amended Complaint on or before January 27, 2021,
                                          11                which shall be deemed served on Defendants as of the date of filing;
M URPHY A USTIN A DAMS S CHOENFEL D LLP




                                          12          2.    Defendants will file a responsive pleading to the Second Amended Complaint within
                                          13                thirty (30) days of filing;
                                          14          3.    If Defendants file a motion to dismiss the Second Amended Complaint, an answer to
                                          15                any claims not at issue in said motion is not required to be filed until after the Court
                                          16                issues a ruling on the motion to dismiss;
                                          17          4.    The January 15, 2021, deadline for the parties to file a joint status report be taken off
                                          18                the calendar until such time as issues regarding the pleadings are resolved and an
                                          19                answer has been filed.
                                          20   Dated: December 22, 2020                      MURPHY AUSTIN ADAMS SCHOENFELD LLP
                                          21                                                 By: /s/ Shawn M. Joost
                                          22                                                 SHAWN M. JOOST
                                                                                             Attorneys for Defendants
                                          23                                                 TERRY HATANAKA, LEIGH ANN HATANAKA,
                                                                                             T.A. HATANAKA FARMS, HERITAGE
                                          24                                                 CONSERVATION, LLC, AND WEST VALLEY
                                                                                             FARMS, INC.
                                          25
                                               Dated: December 22, 2020
                                          26                                                 By: /s/ Stanley H. Kremen
                                                                                             Stanley H. Kremen
                                          27                                                 Attorney for Plaintiff
                                                                                             JAMES LAKE
                                          28
                                                                                               -2-
                                                STIPULATION REGARDING AMENDMENT OF COMPLAINT AND CONTINUANCE OF JOINT STATUS
                                                                             REPORT AND ORDER
                                                                                                                                      5715.002-3294714.1
                                               Case 2:18-cv-02013-JAM-CKD Document 51 Filed 12/23/20 Page 3 of 3


                                           1
                                                                                        ORDER
                                           2

                                           3         Based upon the foregoing stipulation and good cause appearing therefor, IT IS SO

                                           4   ORDERED.

                                           5
                                               Dated: December 22, 2020                    /s/ John A. Mendez
                                           6
                                                                                           THE HONORABLE JOHN A. MENDEZ
                                           7                                               UNITED STATES DISTRICT COURT JUDGE

                                           8

                                           9

                                          10

                                          11
M URPHY A USTIN A DAMS S CHOENFEL D LLP




                                          12

                                          13

                                          14

                                          15

                                          16

                                          17

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                                                          -3-
                                                STIPULATION REGARDING AMENDMENT OF COMPLAINT AND CONTINUANCE OF JOINT STATUS
                                                                             REPORT AND ORDER
                                                                                                                              5715.002-3294714.1
